DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After-Final submission filed on 08/12/20 (hereinafter “08/12/20 Amendment") has been entered by the filing of the RCE on 09/14/20, and fully considered.

Response to Amendment
3.	In the 08/12/20 Amendment, claims 8 & 15 were amended, and claim 25 was cancelled (claims 1-7 were previously cancelled).  No claims were added.  Accordingly, claims 8-24 are now pending in the application.  
4.	A new objection to the Drawings is set forth herein, along with new grounds of rejection under §§ 112, ¶1 & 112, ¶2, necessitated by Applicant’s Amendment.
5.	The rejections under § 103 previously set forth in the Final Office Action mailed 06/22/2020 have been updated to address the new claim limitations.  Applicant’s arguments are addressed below in the “Response to Arguments” section.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed components must be shown or the features canceled from the claims:
the distal end of the inner shaft member surround[ing] the arcuate portion of the at least one jaw member and [being] transversely aligned therewith, as recited in independent claims 8 & 15. 
No new matter should be entered.
7.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 8-24 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter 
10.	Independent claims 8 & 15 have each been amended to recite the limitation of:
… wherein the distal end of the inner shaft member surrounds the arcuate portion of the at least one jaw member and is transversely aligned therewith;

There is no support in the as-filed Specification for this recitation.  
While it is appreciated that a word-for-word recitation of a claim limitation in the specification is not required to comply the written description requirement [see, e.g., Ex parte Sorenson, 3 U.S.P.Q.2d 1462, 1463 (Bd. Pat. App. & Int’f 1987) (“[A]ppellant’s specification need not describe the claimed invention in ipsis verbis to comply with the written description requirement...”)], Examiner can find no language or description in either the as-filed Specification or the priority applications (U.S. 14/041,995 and U.S. 61/730,399) to support this limitation or, at the very least, to reasonably convey to one of ordinary skill in the art that the distal end of the inner shaft member both surrounds the arcuate portion of the at least one jaw member while also being transversely aligned therewith.  
At best, and with reference to the published application (U.S. 2017/0056037), the Specification describes that the inner shaft member may include one or more cam members [e.g., ¶[0014]], or camming structures (such as a cam pin or rolled portion) that extend across the distal end of the inner shaft member [¶’s [0070]-[0072]; FIGS. 16-17].  Both independent claims 8 and 15, however, already include a limitation concerning a cam member disposed at a distal end of the inner shaft member that resides in the arcuate portion of the jaw member.  
There is no description of the entire distal end of the inner shaft member itself being transversely aligned with the arcuate portion.  Further, independent claims 8 and 15 each require that the inner shaft member have a “tubular configuration.”  The Specification does not describe how an entire distal end of an inner shaft member, particularly one having a tubular 
	Accordingly, for the foregoing reasons, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that the inventors had possession of the claimed invention at the time the application was filed.
11.	Claims 9-14 are rejected as ultimately depending from a claim (claim 8) rejected under 35 U.S.C. 112, ¶1.  
12.	Claims 16-24 are rejected as ultimately depending from a claim (claim 15) rejected under 35 U.S.C. 112, ¶1.  

13.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claims 8-24 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
15.	Claim 8 recites the limitation “wherein the distal end of the inner shaft member surrounds the arcuate portion of the at least one jaw member and is transversely aligned therewith” in lines 13-15.  This recitation renders the claim indefinite, as it renders the required structural relationship of the claimed components unclear.  For example, claim 8 requires that the inner shaft member have a “tubular configuration.”  It is unclear how an entire distal end of an inner shaft member having a tubular configuration can be transversely aligned with anything.  Further, while Applicant’s Specification describes that the inner shaft member may include one or more cam members or camming structures that extend across the distal end of the inner shaft member [see ¶’s [0014], [0070]-[0072]], claim 8 already includes a limitation concerning at least one cam member disposed at a distal end of the inner shaft member that resides in the 
16.	Claims 9-14 are rejected as ultimately depending from a claim (claim 8) rejected under 35 U.S.C. 112, ¶2.  
17.	Claim 15 recites the limitation “the arcuate portion” in line 18.  There is insufficient antecedent basis for this recitation in the claim. Further, it is not clear whether this recitation is referring to the “first arcuate portion” recited in line 7 of the claim.  
18.	Claim 15 recites the limitation “the at least one jaw member” in line 18.  There is insufficient antecedent basis for this recitation in the claim.  It is noted that claim 15 recites both a “first jaw member” and “a second jaw member.”   
19.	Claim 15 recites the limitation “wherein the distal end of the inner shaft member surrounds the arcuate portion of the at least one jaw member and is transversely aligned therewith” in lines 17-19.  This recitation renders the claim indefinite, as it renders the required structural relationship of the claimed components unclear.  For example, claim 15 requires that the inner shaft member have a “tubular configuration.”  It is unclear how an entire distal end of an inner shaft member having a tubular configuration can be transversely aligned with anything.  Further, while Applicant’s Specification describes that the inner shaft member may include one or more cam members or camming structures that extend across the distal end of the inner shaft member [see ¶’s [0014], [0070]-[0072]], claim 15 already includes a limitation concerning a first cam member disposed adjacent a distal portion of the inner shaft member that resides in the first arcuate portion.  As such, it is unclear whether the limitation at issue is requiring that 
20.	Claims 16-24 are rejected as ultimately depending from a claim (claim 15) rejected under 35 U.S.C. 112, ¶2.  

Claim Rejections - 35 USC § 103
21.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23.	Claims 8-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,263,967 to Lyons, III et al. (“Lyons”) in view of U.S. Patent Application Publication No. 2011/0060333 to Mueller ("Mueller").
claim 8, Lyons teaches an endoscopic electrosurgical forceps, comprising:
a housing [housing or casing of instrument (10) – FIG. 2] including a handle assembly [handle portion (11) – col. 2, lines 42-45; FIG. 2] having fixed and movable handles [fixed leg (12) and movable leg (12a) – col. 2, lines 42-45; FIG. 2];
a shaft assembly [comprising tubular extension (16) and dual action drive member (30) – col. 2, lines 30-41; FIGS. 2-3] supported on the housing [FIG. 2] and defining a longitudinal axis therethrough [longitudinal axis of instrument (10) – FIG. 2] and including coaxially aligned outer and inner shaft members [tubular extension (16) of the assembly comprises the outer shaft member, and drive member (30) of the assembly, which is coaxial with and moves within tubular extension (16), comprises the inner shaft member – col. 1, lines 41-46], the inner shaft member [(30)] movable within the outer shaft member [(16)] when the movable handle [movable leg (12a)] is actuated to effectuate grasping tissue [col. 2, lines 42-66], the inner shaft member [(30)] having at least one cam member disposed at a distal end thereof [e.g., cam member comprising  arm (36a) including retaining post (38a) is provided at the distal end of drive member (30) – col. 2, line 67 – col. 3, line 10; FIG. 3], the inner shaft member [(30)] having a tubular configuration [FIG. 3]; and
an end effector including a pair of jaw members [end effectors (60a, 60b), “such as jaws” – col. 2, lines 35-38; FIGS. 2, 4, & 5] pivotably coupled to one another [via pivot pin (80) – col. 3, lines 33-39; FIGS. 2 & 5] and disposed at a distal end of the outer shaft member [FIG. 2], at least one of the jaw members [e.g., jaw (60a)] movable from an open configuration to a clamping configuration [col. 2, lines 42-66; FIGS. 5, 5A], the at least one jaw member [(60a)] including an arcuate portion defined at a proximal end thereof [with reference to annotated FIG. 4 of Lyons (below), the portion of the proximal end of jaw (60a) including curved relief (68a) and retaining hole (70a) comprises an arcuate portion – col. 3, lines 23-26; FIG. 4], the arcuate portion of the at least one jaw member [(60a)] positioned in the tubular configuration of the inner shaft member at a position proximal to the distal end of the inner shaft member [with reference entire drive member (30) comprises the claimed inner shaft member, with rounded surfaces (40a, 40b) of arms (36a, 36b) comprising the distal-most end of inner shaft member (30) (col. 2, line 67 – col. 3, line 10); as broadly as currently claimed, drive member (30) is of a tubular “configuration” – see, e.g., the tubular/rounded surfaces indicated in annotated FIG. 3 below (Examiner notes that the claim does not require that the inner shaft member form a complete tube/lumen); the space marked by arrow “A” lies between the arms (36a, 36b) of inner shaft member (30) and may therefore, as broadly as currently claimed, be considered to be “in” the tubular “configuration” of the inner shaft member (30); the arcuate portion of jaw (60a) mates with the portion of arm (36a) indicated by arrow “B” – which is positioned “in” the tubular configuration of the inner shaft member (in the space marked by arrow “A”) at a position proximal to the distal-most end of inner shaft member (30); further, as noted above, the arcuate portion includes retaining hole (70a) which engages retaining post (38a); as can be seen in FIG. 3, retaining post (38a) is slightly proximal to the distal-most end of rounded surface (40a) of inner shaft member (30), which means that retaining hole (70a) (also a part of the arcuate portion) is also at a position proximal to the distal-most end of inner shaft member (30)], wherein the distal end of the inner shaft member surrounds the arcuate portion of the at least one jaw member and is transversely aligned therewith [as best understood (see rejection under § 112, ¶2 above), and as broadly as claimed, when retaining post (38a) of arm (36a) is in retaining hole (70a) of the arcuate portion, the outside surface of arm (36a) surrounds (extends around the margin or edge of) the curved relief (68a) and retaining hole (70a) that define the arcuate portion; a line extending through the outside surface of arm (36a) and that passes through the center of retaining hole (70a) in a direction that is perpendicular to the longitudinal axis of the inner shaft member (30) would be a transverse line (hence “transversely aligned”)].     




    PNG
    media_image1.png
    276
    345
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    185
    197
    media_image2.png
    Greyscale

Annotated FIG. 3 of Lyons

Annotated FIG. 4 of Lyons


wherein the at least one cam member resides in the arcuate portion of the at least one jaw member [curved outer surface (40a) and retaining post (38a) of arm (36a) respectively engage complementary-shaped curved relief (68a) and retaining hole (70a) of jaw member (60a) – col. 3, lines 6-10 and 23-43; and FIGS. 3-4] to maintain the at least one jaw member [(60a)] in the open configuration [FIG. 5A] and to move the at least one jaw member [(60a)] between the open configuration [FIG. 5A] to the clamping configuration [FIG. 5] when the movable handle is actuated [col. 3, lines 43-59].
While Lyons teaches that the dual action member may be used with a variety of different end effector devices including but not limited to medical grippers, hole punches, dissectors, extractors, scissors, and clamps [Lyons, e.g., Abstract, & col. 1, ll. 65-68], Lyons does not teach that the medical instrument includes a knife blade independently movable relative to the inner shaft member. 
	Mueller, in a similar field of endeavor, teaches an end effector assembly (400) for use with a forceps (10), including a knife assembly (410) comprising a knife blade (412) and an actuation shaft (414).   With reference to FIG. 8 of Mueller, shown below, one or both jaw 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

FIG. 8 of Mueller
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Lyons to include the knife assembly of Mueller, including providing pivot pin (80) of Lyons with a bore there-through for slidably receiving the knife assembly, which includes a knife blade disposed distal to pivot pin (80), with the knife blade being independently movable relative to the inner shaft member (e.g., the actuation shaft for moving the knife blade would extend through the inner shaft of Lyons).  Such a modification would enhance the capability and functionality of Lyons by providing the additional benefit of enabling tissue to be cut after it is securely grasped, and particularly to facilitate progressively and selectively dividing tissue along a tissue plane in a precise manner to effectively and reliably divide the tissue [Mueller, e.g., ¶[0053]].
25.	Regarding claim 9, the combination of Lyons and Mueller teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  


    PNG
    media_image4.png
    248
    315
    media_image4.png
    Greyscale

Annotated Excerpt of FIG. 3 of Lyons
26.	Regarding claim 10, the combination of Lyons and Mueller teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the at least one cam member is a cam pin [retaining post (38a) of arm (36) - col. 2, line 67 – col. 3, line 10; FIG. 3].
27.	Regarding claim 11, the combination of Lyons and Mueller teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the at least one cam member is integrally formed with the inner shaft member [arm (36a) including retaining post (38a) is integrally formed with drive member (30) – col. 2, line 67 – col. 3, line 10; FIG. 3]
28.	Regarding claim 12, the combination of Lyons and Mueller teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the at least one cam member is movable within the arcuate portion such that contact between the at least one cam member and a proximal end of 
29.	Regarding claim 13, the combination of Lyons and Mueller teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the inner shaft member includes a second cam member [a second cam member comprising arm (36b) including retaining post (38b) is provided at the distal end of drive member (30) - col. 2, line 67 – col. 3, line 10; FIG. 3], the first and second cam members extending transversely across the inner shaft member [first cam member comprising arm (36a) including retaining post (38a) is provided at the distal end of drive member (30); second cam member comprising arm (36b) including retaining post (38b) is provided at the distal end of drive member (30); as broadly as claimed, see annotated excerpt of FIG. 3 of Lyons shown above in the rejection of claim 9 (which is incorporated herein) – and note that an axis similar to axis “A” would also extend through arm (36b) including retaining post (38b) in a similar manner], the first and second cam members residing in arcuate portions defined at the proximal ends of each of the jaw members [curved relief (68a) including retaining hole (70a) is provided at the proximal end of jaw (60a), and curved relief (68b) including retaining hole (70b) is provided at the proximal end of jaw (60b) - col. 3, lines 23-26 and 40-43; FIG. 4; additionally, curved outer surface (40a) and retaining post (38a) of arm (36a) respectively engage complementary-shaped curved relief (68a) and retaining hole (70a) of jaw member (60a), while curved outer surface (40b) and retaining post (38b) of arm (36b) respectively engage complementary-shaped curved relief (68b) and retaining hole (70b) of jaw member (60b) - col. 3, lines 6-10 and 23-43; and FIGS. 3-4] and movable within the arcuate portions such that contact between the first and second cam members and respective proximal ends moves the jaw members from the open configuration [FIG. 5A] to the clamping configuration [FIG. 5] [col. 3, lines 43-59; col. 4, lines 1-30; FIGS. 5, 5A]. 

claim 14, the combination of Lyons and Mueller teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein a pivot pin [pivot pin (80)] couples the pair of jaw members to one another [col. 3, lines 33-39; FIGS. 2 & 5]. 
31.	Regarding claim 15, Lyons teaches a forceps, comprising:
a housing [housing or casing of instrument (10) – FIG. 2] including a fixed handle and a movable handle [handle portion (11) comprises fixed leg (12) and movable leg (12a) – col. 2, lines 42-45; FIG. 2];
an outer shaft member [tubular extension (16) – col. 2, lines 30-41; FIG. 2] extending from the housing [FIG. 2] and defining a longitudinal axis [longitudinal axis of tubular extension (16) – col. 2, lines 40-41]; 
an end effector [end effectors (60a, 60b), “such as jaws” – col. 2, lines 35-38; FIGS. 2, 4, & 5] including a first jaw member [jaw (60a)] and a second jaw member [jaw (60b)] supported by the outer shaft member adjacent a distal portion thereof [FIG. 2], the first jaw member [(60a)] movable relative to the second jaw member [(60b)] to transition the end effector between an open configuration [FIG. 5A] and a clamping configuration [FIG. 5B], the first jaw member [(60a)] having a first arcuate portion defined adjacent a proximal portion thereof [with reference to annotated FIG. 4 of Lyons (shown above in the rejection of claim 8), the portion of the proximal end of jaw (60a) including curved relief (68a) and retaining hole (70a) comprises an arcuate portion – col. 3, lines 23-26; FIG. 4]; 
an inner shaft member [drive member (30)] having a tubular configuration [FIG. 3], the inner shaft member coaxially aligned with the outer shaft member [(16)] and translatable along the longitudinal axis relative to the outer shaft member [drive member (30) is coaxial with, and moves within, tubular extension (16) – col. 1, lines 41-46], the inner shaft member [(30)] translating in response to actuation of the movable handle [(12a)] relative to the fixed handle [(12)] [col. 2, lines 42-66], the inner shaft member [(30)] including a first cam member disposed entire drive member (30) comprises the claimed inner shaft member, with rounded surfaces (40a, 40b) of arms (36a, 36b) comprising the distal-most end of inner shaft member (30) (col. 2, line 67 – col. 3, line 10); as broadly as currently claimed, drive member (30) is of a tubular “configuration” – see, e.g., the tubular/rounded surfaces indicated in annotated FIG. 3 below (Examiner notes that the claim does not require that the inner shaft member form a complete tube/lumen); the space marked by arrow “A” lies between the arms (36a, 36b) of inner shaft member (30) and may therefore, as broadly as currently claimed, be considered to be “in” the tubular “configuration” of the inner shaft member (30); the arcuate portion of jaw (60a) mates with the portion of arm (36a) indicated by arrow “B” – which is positioned “in” the tubular configuration of the inner shaft member (in the space marked by arrow “A”) at a position proximal to the distal-most end of inner shaft member (30); further, as noted above, the arcuate portion includes retaining hole (70a) which engages retaining post (38a); as can be seen in FIG. 3, retaining post (38a) is slightly proximal to the distal-most end of rounded surface (40a) of inner shaft member (30), which means that retaining hole (70a) (also a part of the arcuate portion) is also at a position proximal to the distal-most end of inner shaft member (30)], wherein the distal end of the inner shaft member surrounds the arcuate portion of 
While Lyons teaches that the dual action member may be used with a variety of different end effector devices including but not limited to medical grippers, hole punches, dissectors, extractors, scissors, and clamps [Lyons, e.g., Abstract, & col. 1, ll. 65-68], Lyons does not teach that the medical instrument includes a knife blade independently movable relative to the inner shaft member. 
	Mueller, in a similar field of endeavor, teaches an end effector assembly (400) for use with a forceps (10), including a knife assembly (410) comprising a knife blade (412) and an actuation shaft (414).   With reference to FIG. 8 of Mueller, one or both jaw members (402, 404) are moveable relative to the other about a pivot (480), which includes a bore (482) defined there-through for slidably receiving the knife assembly (410).  Knife blade (412) is disposed distal to pivot (480), and can be selectively advanced via activation of a trigger assembly (70) [Mueller, e.g., ¶’s [0055]-[0060]; FIG. 8].  
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Lyons to include the knife assembly of Mueller, including providing pivot pin (80) of Lyons with a bore there-through for slidably receiving the knife assembly, which includes a knife blade disposed distal to pivot pin (80), with the knife blade being independently movable relative to the inner shaft member (e.g., the actuation shaft for moving the knife blade would extend through the inner shaft of Lyons).  Such a modification 
32.	Regarding claim 16, the combination of Lyons and Mueller teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
With reference to the annotated excerpt of FIG. 3 of Lyons (shown above in the rejection of claim 9), and as broadly as currently claimed, Lyons further teaches wherein the first cam member [arm (36a) including retaining post (38a)] extends transversely [see axis “A”] across inner sidewalls of the inner shaft member [inner sidewalls “B” and “C” of drive member (30)]. 
33.	Regarding claim 17, the combination of Lyons and Mueller teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the first cam member is a cam pin [retaining post (38a) of arm (36) - col. 2, line 67 – col. 3, line 10; FIG. 3].
34.	Regarding claim 18, the combination of Lyons and Mueller teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the first cam member is integrally formed with the inner shaft member [arm (36a) including retaining post (38a) is integrally formed with drive member (30) – col. 2, line 67 – col. 3, line 10; FIG. 3].
35.	Regarding claim 19, the combination of Lyons and Mueller teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the first cam member is movable within the first arcuate portion such that contact between the first cam member and the first arcuate portion moves the end effector from the open configuration to the clamping configuration [col. 3, lines 43-59; col. 4, lines 1-30; FIGS. 5, 5A].  
claim 20, the combination of Lyons and Mueller teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the first arcuate portion [curved relief (68a) including retaining hole (70a)] includes a first protuberance positioned at a proximal end thereof [as broadly as claimed, and with reference to the annotated excerpt FIG. 4 of Lyons shown below, the indicated side wall that protrudes upward from the surface of relief (68a) at the proximal end thereof is a protuberance], the first cam member [arm (36a) including retaining post (38a)] engaging the first protuberance to move the end effector from the open configuration [FIG. 5A] to the clamping configuration [FIG. 5] [col. 3, lines 43-59].

    PNG
    media_image5.png
    195
    233
    media_image5.png
    Greyscale

Annotated Excerpt of FIG. 4 of Lyons
37.	Regarding claim 21, the combination of Lyons and Mueller teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the inner shaft member [(30)] includes a second cam member [a second cam member comprising arm (36b) including retaining post (38b) is provided at the distal end of drive member (30) - col. 2, line 67 – col. 3, line 10; FIG. 3] extending transversely thereacross [as broadly as claimed, see annotated excerpt of FIG. 3 of Lyons shown above in the rejection of claim 9 (which is incorporated herein) – and note that an axis similar to axis “A” would also extend through arm (36b) including retaining post (38b) in a similar manner], the second cam member residing in a second arcuate portion defined adjacent 
38.	Regarding claim 22, the combination of Lyons and Mueller teaches all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein the second arcuate portion [curved relief (68b) including retaining hole (70b)] includes a second protuberance positioned at a proximal end thereof [as broadly as claimed, the side wall that protrudes downward from the surface of relief (68b) of second jaw (60b) at the proximal end thereof is a protuberance – NOTE: this is not visible in FIG. 4 of Lyons as FIG. 4 does not show the underside of second jaw (60b), but it would be positioned similar to that of jaw (60a) in the annotated excerpt FIG. 4 of Lyons shown above (in the rejection of claim 20) if jaw (60a) were flipped], the second cam member [arm (36b) including retaining post (38b)] engaging the second protuberance to move the end effector from the open configuration [FIG. 5A] to the clamping configuration [FIG. 5] [col. 3, lines 43-59].
39.	Regarding claim 23, the combination of Lyons and Mueller teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Lyons further teaches wherein a pivot pin [pivot pin (80)] couples the first and second jaw members to one another [col. 3, lines 33-39; FIGS. 2 & 5].
40.	Regarding claim 24, the combination of Lyons and Mueller teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
remain at their location within the tubular extension 16”) – i.e, the location is “fixed”].  

Response to Arguments
41.	As noted above, a new objection to the Drawings is set forth herein, along with new grounds of rejection under §§ 112, ¶1 & 112, ¶2, necessitated by Applicant’s Amendment.
42.	Applicant's arguments filed 08/12/20 have been fully considered but they are not persuasive.  Particularly, Applicant argues [08/12/20 Amendment, pgs. 6-8] that the claim limitation of “wherein the distal end of the inner shaft member surrounds the arcuate portion of the at least one jaw member and is transversely aligned therewith” in independent claims 8 & 15 distinguishes over the combination of Lyons and Mueller.  However, the rejections of independent claims 8 and 15 under § 103 have each been updated to clearly demonstrate how this newly added limitation is taught by Lyons.  
	Particularly, as noted above in the body of the rejections, and as best understood, when retaining post (38a) of arm (36a) is in retaining hole (70a) of the arcuate portion, the outside surface of arm (36a) surrounds (extends around the margin or edge of) the curved relief (68a) and retaining hole (70a) that define the arcuate portion.  Further, a line extending through the outside surface of arm (36a) and that passes through the center of retaining hole (70a) in a direction that is perpendicular to the longitudinal axis of the inner shaft member (30) would be a transverse line (hence “transversely aligned”)].  Accordingly, the rejections under § 103 are maintained.    


Conclusion
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794